Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of claims 
Claims 1-2, 4-6, 8-15, 18-29 have been examined.  Claims 1, 11, 20, 23 have been amended. Claims 3, 7, 16-17 previously have been canceled. No new matter has been added. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-6, 8-15, 18-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zaleski (US. 20040181314A1) in view of Lebel et al. (US. 20020065454A1)  

With respect to claim 1, Zaleski teaches a  method of providing care to a patient, the method comprising: 

providing a plurality of medical pumps configured for infusing fluid into a patient (‘314; Abstract: supports concurrently managing and maintaining multiple medical devices (e.g., infusion pumps) and processing and displaying the data produced by the medical devices within a Healthcare enterprise. An information system supports a plurality of network connected infusion pumps) the medical pumps each lacking a display and keyboard for direct programming (‘314; Para 0018:  The acquired infusion pump data associated with a given patient is acquired from infusion pumps 8 and 6 b (and other pumps not shown) on network 1 for display and control on monitors 5 a, 5 b or PCs 26 and 39 or any other display hosting device at any level of the FIG. 1 network. The Examiner interprets displaying pump data on monitor 5a, 5b indicates lacking display and keyboard on the infusion pump) 
providing a pump server including a pump interface manager configured to enable communication with the medical pumps via a pump data network for the transfer of medical pump data related to operation of the medical pumps (‘314; Para 0025: Pump manager application 721 (within application 19) monitors stored infusion pump data in file 717 and processes and communicates infusion pump data (such as current pump state, volume delivered, flow rate) using interface application 713 to clinical applications 711 and a medication administration monitoring application 709 using Health Level 7 (HL7) protocol, for example.), 
Fig. 1 illustrates Application database 25 in communication with remote via network or internet 11; Para 0014: by disclosure, the system includes a database manager and user interface supporting user review of substantially real-time and non-real-time data associated with multiple infusion pumps. The data is accessible by authorized personnel via a web browser executing on a Microsoft Windows compatible PC, for example, within a hospital, or remotely via a LAN (Local Area Network) network. A Web compatible viewer application enables display of data related to multiple infusion pumps operating continuously on a network and enables viewing of the data using a workstation with a Web browser from within or via a virtual Private Network (VPN) in a Healthcare enterprise, for example.) the medical pumps programmed to interface excusively with the pump server
Lebel teaches 
viewing a status and changing various programming parameters of one or more medical pumps of the plurality of medical pumps via the remote device and web server, including sending a message to the patient via at least one of the plurality of medical pumps in acknowledgment of an alarm received from the at least one of the plurality of medical pumps (‘454; Para 0147: the device may attempt to inform the patient of the event by sending a telemetry message to the external communication device or alternatively by activating an audio alarm mechanism within the implantable device itself). 
 Zaleski with the technique of providing controlled ambulatory medical apparatus with hand held communication device in order to sending messages to the patient via at least one of the plurality of medical pumps in acknowledgment of an alarm received from the at least one of the plurality of medical pumps 
Zaleski in view of Lebel teaches 
whereby the medical pumps communicate directly and only to the pump server, such that different pluralities of medical pumps having differing programming criteria can be accommodated by the pump data network by programming only the pump server (‘314; Para 0019: FIG. 2 shows in flow chart form, functions that are performed by executable application [0019] 19. Application 19 establishes communication with concurrently operating infusion pumps (pumps 6 b and 8) on the network in step 202 after the start at step 201. This is done, for example, by using IP protocol and the known IP device address for each pump on the network 1 (FIG. 1), in conjunction with any higher application-layer protocols, as well known in the art. Once communication is established between server 20 and the concurrently operating infusion pumps, application 19, in step 204, acquires fluid infusion related data from the pumps. The fluid infusion related data comprises parameters associated with fluid delivery, drip medication related parameters and other fluid related parameters.) 
Claims 11, 20, 23 are rejected as the same reason with Claim 1.  

With respect to claim 2, the combined art teaches the method of claim 26, Zaleski discloses further comprising 
receiving, by the pump server, a patient log-in prior to providing, to the patient, the patient interface to view the medical pump data; and receiving, by the pump server, a caregiver log-in prior to providing, to the caregiver, the caregiver interface to view the medical pump data (‘314; Para 0020).

With respect to claim 4, the combined art teaches the method of claim 1, ZAleski discloses wherein the medical pump data comprises at least one of a programming parameter, an identification of a pump program, a pump program version, a pump history log, an alarm status, a battery state, a biomedical sensor status, a time until maintenance, a programming change, a tampering alert, a ratio of dose attempts to doses given, a medical pump message, or a programming that exceeds a soft limit (‘314; Figs. 5 & 6). 

With respect to claim 5, the combined art teaches the method of claim 1, Zaleski discloses further comprising requesting, by the pump server, medical pump data from the medical pump (‘314; Para 0018). 

With respect to claim 6, the combined art teaches the method of claim 1, Zaleski discloses further comprising receiving, by the pump server, medical pump data from the medical pump (‘314; Para 0018).  

With respect to claim 8, the combined art teaches the method of claim 1, Zaleski discloses further comprising authenticating the patient prior to providing, to the patient, the patient interface to view the medical pump data (‘314; Para 0009).  

With respect to claim 9, the combined art teaches the method of claim 26,Zaleski discloses  further comprising authenticating the caregiver prior to providing, to the caregiver, the caregiver interface to view the medical pump data (‘314; Para 0010-0011).

With respect to claim 9, the combined art teaches the method of claim 1,Zaleski discloses  further comprising authenticating the caregiver prior to providing, to the caregiver, the caregiver interface to view the medical pump data (‘314; Para 0010-0011: figs. 4, 5 &6).

With respect to claim 10, the combined art teaches the method of claim 1, Zaleski discloses wherein the database is stored in memory on the pump server (‘314; Para 0020).  

With respect to claim 12, the combined art teaches the system of claim 11, Zaleski discloses further comprising a remote device configured to access the web server (‘314; Para 0017). 

With respect to claim 13, the combined art teaches the system of claim 12, Zaleski discloses wherein the remote device is configured to be operated outside of a network accessible by the medical pump (‘314; Fig. 1). 

With respect to claim 14, the combined art teaches the system of claim 12, Zaleski discloses wherein the remote device is one of a tablet computer, a laptop computer, a desktop computer, a personal digital assistant (PDA) or a mobile phone (‘314; Para 0018). 

With respect to claim 15, the combined art teaches the system of claim 11, Zaleski discloses wherein the server is further configured to authenticate at least one of 1) the patient prior to allowing access to the patient interface, or 2) the caregiver prior to allowing access to the caregiver interface (‘314; Para 0014). 

With respect to claim 18, the combined art teaches the system of claim11, Zaleski discloses further comprising a patient computing device comprising a data uploader configured to receive medical pump data from the medical pump and transmit the medical pump data to the pump interface manager (‘314; Para 0023). 

With respect to claim 19 the combined art teaches the system of claim 11, Zaleski discloseswherein the database is stored in memory on the pump server (‘314; Para 0020).  

With respect to claim 21, the combined art teaches the system of claim 20, Zaleski discloses wherein the data related to operation of the medical pump is received by the pump interface manager and stored in the memory of the server (‘314; Para 0010-0011: FIGS. 4, 5 &6). 

With respect to claim 22 the combined art teaches the system of claim 20, Zaleski discloses further comprising a patient remote device configured to be operated by the patient, wherein the web server is further configured to interface with the patient remote device to display the data related to operation of the medical pump on the patient remote device (‘314; FIG. 4). 

With respect to claim 24, the combined art teaches the system of claim 23, Zaleski discloses wherein the data related to operation of the medical pump is received by the pump interface manager and stored in the memory of the pump server (‘314; Abstract). 

With respect to claim 25, the combined art teaches the system of claim 23, Zaleski discloses further comprising a patient remote device configured to be operated by the patient, wherein the web server is further configured to interface with the patient remote device to display the data related to operation of the medical pump on the patient remote device (‘314; Para 0014). 

With respect to claim 26, the combined art teaches the method of claim 1, Zaleski discloses further comprising: 
(‘314; Fig. 4);  
providing, to a caregiver, a caregiver interface separate from the patient interface and communicably coupled to the web server, the caregiver interface configured to present the medical pump data to the caregiver (‘314; FIGS. 5&6); and 
aggregating, by the pump server, medical pump data from the plurality of medical pumps to provide to the caregiver through the caregiver interface (‘314; FIGS. 5&6). 

With respect to claim 27, the combined art teaches the method of claim 11, Zaleski discloses wherein the pump server is further configured to aggregate medical pump data from the plurality of medical pumps for display to the caregiver through the caregiver interface (‘314; FIGS. 5&6).

With respect to claim 28, the combined art teaches the method of claim 20, Vanderveen discloses wherein the pump server is further configured to aggregate medical pump data from the plurality of medical pumps for display to the caregiver through the caregiver interface (‘314; FIGS. 5&6).

With respect to claim 29, the combined art teaches the method of claim 23, wherein the pump server is further configured to aggregate medical pump data from the plurality of medical pumps for display to the caregiver through the caregiver interface (‘314; FIGS. 5&6). 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references of Zaleski being used in the current rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686